Mollison, Judge:
Counsel for the parties have submitted the appeals for reappraisement enumerated in the attached schedule for decision upon stipulation reading as follows:
1. That this stipulation is limited to the items marked “A” and initialed HHG (Examiner’s Initials) by Examiner H. H. Geller (Examiner’s Name) on the invoices covered by the appeals for reappraisement enumerated in Schedule “A” hereto attached and made a part hereof.
2. That as so limited, the merchandise and the issues are the same in all material respects as those the subject of United States v. Gitkin Co., A.R.D. 132, and that the record in the cited case may be incorporated in the record herein.
3. On or about the dates of exportation of the merchandise involved herein, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, at prices equal to the appraised unit values less the proportionate part of the items described on the invoices under the heading “Actual Charges”, said prices including the cost of all containers and coverings and all other costs incidental to shipment to the United States, and that on or about the said dates of exportation, such or similar merchandise was not freely offered for sale to all purchasers for home consumption in the country of exportation.
*574On the agreed facts, I find export value, as defined in section 402(d), Tariff Act of 1930, as it existed prior to the amendment thereof by the Customs Simplification Act of 1956, or as defined in section 402a(d) of the said act, as so amended (according to the date of entry, or withdrawal from warehouse, of the involved merchandise for consumption), to be the proper basis for the determination of the values of the items described above and that such values are the appraised unit values, less the proportionate part of the items described on the invoices under the heading “Actual Charges.”
Judgment will issue accordingly.